802 A.2d 1232 (2002)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Damon JONES, Respondent.
Supreme Court of Pennsylvania.
June 21, 2002.

ORDER

PETITION FOR PERMISSION TO APPEAL
PER CURIAM.
AND NOW, this 21st day of June 2002, the Commonwealth's Petition for Permission to Appeal the PCRA court's certified discovery order in this capital case is GRANTED. See Commonwealth v. Tilley, 566 Pa. 312, 780 A.2d 649, 651-52 (2001). The court below granted PCRA discovery to enable respondent to pursue a claim under Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986), notwithstanding that respondent, who was tried in 1983, never raised or preserved a Batson claim at trial. In that the claim upon which the court below granted discovery is unavailable under the PCRA, the discovery question is controlled by Tilley. See 780 A.2d at 654 (because appellee was not entitled to assert PCRA claim under Batson and Powers v. Ohio, 499 U.S. 400, 111 S. Ct. 1364, 113 L. Ed. 2d 411 (1991), "he has not shown the necessary `good cause' required for discovery related to this claim"). Accordingly, the discovery order is REVERSED. Jurisdiction is relinquished.